PER CURIAM
Appellant seeks reversal of the trial court’s judgment committing him as a mentally ill person for a period not to exceed 180 days. ORS 426.130. Appellant contends that the record does not establish by clear and convincing evidence that he is a danger to others and unable to provide for his basic needs as the result of a mental disorder. See ORS 426.005(l)(d). The state concedes that the record does not contain clear and convincing evidence to support the involuntary commitment and that the trial court’s judgment should be reversed. On de novo review, we agree and accept the state’s concession.
Reversed.